                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                                  NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      RYAN HYAMS,
                                                                                          Case No. 18-cv-06271-PJH
                                  8                     Plaintiff,

                                  9              v.                                       ORDER STRIKING LETTER BRIEF
                                  10     CVS HEALTH CORPORATION, et al.,                  Re: Dkt. No. 24

                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On July 26, 2019, plaintiff filed a letter brief with this court regarding discovery

                                  15   issues. Defendants filed a separate response to plaintiff’s letter brief on July 28, 2019.

                                  16   Having read the papers filed by the parties and carefully considered their arguments and

                                  17   the relevant legal authority, and good cause appearing, the court hereby rules as follows.

                                  18          On January 11, 2019, this court issued an order entitled CASE MANAGEMENT

                                  19   AND PRETRIAL ORDER. Dkt. 13. That order required that, with respect to discovery

                                  20   disputes, “[t]he parties, after meeting and conferring, shall file a joint letter brief of no

                                  21   more than 5 pages with no more than 12 pages of attachments, explaining the dispute.”

                                  22   Id. at 2. Because plaintiff has filed his own, individual letter brief—not a joint letter brief

                                  23   with defendants, as required by this court’s order—the court hereby STRIKES plaintiff’s

                                  24   letter brief filed at docket number 24.

                                  25          As the court expects that the parties will continue to meet and confer regarding

                                  26   their discovery disagreements, the parties are reminded that this court will firmly enforce

                                  27   the scheduling requirement that all dispositive motions must be heard no later than 120

                                  28   ///
                                  1    days before trial, unless the parties explain good cause supporting another deadline.

                                  2    See id.

                                  3          IT IS SO ORDERED.

                                  4    Dated: July 29, 2019

                                  5
                                                                                  PHYLLIS J. HAMILTON
                                  6                                               United States District Judge
                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   2
